Citation Nr: 0115593	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1978.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which initially denied the veteran's 
claim for entitlement to an evaluation in excess of 10 
percent for her service-connected migraine headaches.  She 
filed a timely appeal, and before the case was referred to 
the Board of Veterans' Appeals (Board), her assigned 
disability rating was increased to 30 percent by a September 
2000 rating decision.  The veteran has continued her appeal, 
contending that the severity of her service-connected 
headaches warrants assignment of an evaluation in excess of 
30 percent.  The issue has now been referred to the Board for 
resolution.  


REMAND

The veteran presently contends that her service-connected 
migraine headaches are more severe than reflected by the 
currently assigned 30 percent evaluation.  Accordingly, she 
seeks an increased rating for that disability.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) ("VCAA"), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In this regard, the Board notes that the veteran appeared at 
a personal hearing before the undersigned Board Member in 
February 2001, and stated that she had been in receipt of 
Social Security Administration (SSA) disability benefits 
since 1995.  In her testimony, the veteran stated that her 
service-connected headaches were a major factor in the SSA 
disability determination.  The veteran indicated that the SSA 
disability determination was based on existing clinical 
treatment records; she indicated that she had not undergone 
any particular examination in connection with her application 
for SSA benefits.  It is unclear as to whether the record 
contains the medical records upon which the SSA determination 
was based.  Moreover, at that hearing, the veteran testified 
that she had recently undergone treatment for her service-
connected headaches the previous January 2001.  She stated 
that she was receiving treatment for her headaches at various 
VA facilities including those at Tuskegee, Tuscaloosa, and 
Montgomery, Alabama, and she reported that at the time of the 
hearing she was receiving treatment at the 13th Street, 
Columbus, Georgia facility.  

The Board notes that while the record on appeal contains some 
more remote treatment records from some of those facilities 
and some recent records from the Tuskegee facility through 
April 2000, it is clear that the record does not contain the 
referenced January 2001 VA treatment records.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they could contain findings 
and conclusions that might be determinative in the 
disposition of this claim. 

The Board notes further, that in a September 2000 rating 
decision, the RO denied the veteran's request to reopen her 
claim of entitlement to service connection for a nervous 
disorder to include schizophrenia.  In a VA Form 21-4138 
received in January 2001, the veteran expressed her 
disagreement with the September 2000 rating decision.  
However, it does not appear that the RO has had an 
opportunity to issue a statement of the case (SOC) addressing 
the denial of her claim to reopen.  Accordingly, pursuant to 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), such issue must be remanded back to the 
RO for issuance of an SOC.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and after securing any necessary 
authorization, should obtain and 
associate with the claims file any 
clinical treatment records pertaining to 
her service-connected migraine headaches 
that are not currently of record.  In 
particular, the RO should seek to obtain 
the January 2001 treatment report and any 
other identified treatment records 
pertaining to the veteran's service-
connected headaches.  If no additional 
treatment records are identified or are 
otherwise unavailable, the RO should so 
indicate.  It is not necessary to obtain 
duplicate copies of clinical treatment 
records already associated with the 
claims file.  

3.  After obtaining any necessary 
authorization, the RO should secure and 
associate with the claims file all SSA 
clinical treatment records and relevant 
documents not currently of record 
pertaining to the veteran's disability 
benefits eligibility determination.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for the veteran's migraine 
headaches on the basis of all available 
evidence.  If the benefit sought is not 
granted, the veteran and her service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for additional review.  

5.  The RO is requested to issue a 
statement of the case with respect to the 
issue of whether new and material 
evidence has been submitted to reopen a 
previously denied claim for service 
connection for a psychiatric disorder to 
include schizophrenia.  The veteran and 
her representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to pursue an 
appeal of that issue.  

The purpose of this REMAND is to afford the veteran due 
process of law, to provide for additional development, and to 
comply with the holding of the Court in Manlincon, supra.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence she 
desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until she is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




